Citation Nr: 0610421	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for squamous cell skin 
cancer as a result of exposure to ionizing radiation.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for left true vocal cord cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
October 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) No. Little Rock Arkansas Regional 
Office (RO).  A September 2003 rating decision granted the 
veteran service connection for left true vocal cord cancer 
and rated this disorder as noncompensably disabling, 
effective from September 2001.  An RO rating decision in 
February 2004 denied the veteran entitlement to service 
connection for squamous cell skin cancer. Thereafter, the 
disability evaluation for the veteran's service-connected 
left true vocal cord cancer was increased from noncompensable 
to 10 percent disabling, effective from September 2001 by a 
July 2004 rating decision.

In September 2005, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

The issue of service connection for squamous cell skin cancer 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.







FINDING OF FACT

The veteran's residuals of vocal cord cancer are manifested 
primarily by hoarseness and have not resulted in thickening 
or nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on biopsy.

CONCLUSION OF LAW

The criteria for an initial rating, in excess of 10 percent, 
for service-connected left true vocal cord cancer have not 
ben met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, and Part 4, Diagnostic Code 6819-6516 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in December 2003, and November 2004 complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim relative to his 
left true vocal cord claim preceded the enactment of VCAA, 
thereby precluding the possibility of providing such notice 
in this time frame.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statement 
of the case (SSOC), and numerous letters over the years 
(including the December 2003, and November 2004 VCAA letters) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC and various letters informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letters specifically 
informed him of what he should do in support of the claim 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was, for the most part, informed to 
submit everything he had with regard to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for a 
higher rating.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the Claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The RO has rated the veteran's vocal cord cancer residual as 
10 percent disabling pursuant to Diagnostic Codes 6819 and 
6516

Diagnostic Code 6819 provides that for malignant neoplasms of 
any specified part of the respiratory system, exclusive of 
skin growths, a 100 percent evaluation is warranted.  A note 
indicates that a rating of 100 percent shall continue for 
beyond the cessation of any surgical, X- ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no local recurrence or 
metastases, the rating shall be based on residuals.

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling. 38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on a biopsy.  38 C.F.R. § 4.97, DC 6516.

Analysis

In reaching its decision, the Board has reviewed all of the 
pertinent evidence of record, to include reports of VA 
examinations, VA outpatient reports, the transcript of a 
personal hearing held in September 2005, May 2003, several 
statement submitted by the veteran, an October 2004 
statements from the veteran's private physician and private 
treatment records.

The evidence shows that in 1996 the veteran was found to have 
a keratinizing squamous cell carcinoma of the left true vocal 
cord, which was stripped to remove the lesion in February 
1996.  He thereafter underwent a regimen of radiation 
therapy, which he completed in April 1996.  Since that time 
there has been no signs of tumor persistence.

When examined by VA in February 2002, the veteran complained 
of hoarseness and trouble swallowing since his surgery.  
Physical examination showed no evidence of residual recurrent 
cancer.

Complaints of a raspy voice and occasionally almost 
laryngitis were reported by the veteran on a VA examination 
in December 2003.  The examiner noted that the veteran's 
voice was very rough sounding.

The veteran's private physician in a letter dated in October 
2004, reported that the veteran has problems with his voice 
after throat cancer and that this problem is getting worse 
over time.  He noted that occasionally, the veteran has 
difficulty speaking and at times cannot communicate on the 
telephone because of his condition

On his most recent VA examination in December 2004, the 
veteran stated that he has a very raspy voice at times.  He 
also reported that occasionally he will develop an almost 
catching sensation in the throat when swallowing either solid 
food or fluids.  No pertinent findings were noted on 
objective examination.

Considering the evidence in light of the above noted 
criteria, the Board finds that the overall severity of the 
veteran's vocal cord disorder has not been consistent with 
the criteria for an evaluation in excess of that currently 
assigned under Diagnostic Code 6516.

While the veteran has reported suffering from hoarseness, the 
medical evidence of record does not reflect findings of 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy that would 
warrant a 20 percent evaluation under Diagnostic Code 6516. 

Accordingly, the Board finds that there is no basis for 
assignment of an evaluation in excess of that currently 
assigned at any time since the effective date of the grant of 
service connection. 


ORDER

A higher initial evaluation, in excess of 10 percent, for 
left true vocal cord cancer is denied.






REMAND

The veteran asserts that he suffers from the squamous cell 
skin cancer as a result of exposure to radiation while 
standing on ground zero during a visit to Nagasaki, Japan in 
the summer of 1953.

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases (including all 
cancers), while not accorded the benefit of the regulations 
regarding presumptive service connection, have been 
determined to be potentially radiogenic in nature, and may be 
referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.

If a veteran who does not meet the definition of a radiation- 
exposed veteran develops a radiogenic disease following his 
separation from service, and it is asserted that the disease 
resulted from exposure to ionizing radiation during service, 
an assessment must be made as to the size and nature of the 
radiation dose. In this case, since the veteran did not 
participate in atmospheric nuclear weapons testing or in the 
occupation of Hiroshima and Nagasaki, the dose estimate 
procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are 
for application.  All of the veteran's pertinent records are 
to be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of claimed activities, and the veteran 
subsequently develops a radiogenic disease, and the disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), then before its adjudication the claim 
must be referred to the Under Secretary of Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  This regulation indicates that the Under Secretary 
for Benefits is to consider the claim with reference to 
specified factors and may request an advisory medical opinion 
from the Under Secretary for Health.

In order to give the veteran every consideration with respect 
to the present appeal and to accord the appellant due process 
of law, the Board finds that further development with respect 
to the issues on appeal in this case is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should also contact the 
National Personnel Records Center and all 
appropriate service departments and 
request a copy of the veteran's service 
personnel records and unit histories for 
all units with which the veteran served.  
The RO should also request from the 
appropriate service departments, to 
include as appropriate, the Department of 
Defense and the Defense Nuclear Agency 
(DNA), all available records and 
information specific to possible 
radiation exposure, including DD Form 
1141.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  Thereafter, the RO should forward the 
veteran's records to, as appropriate, the 
Department of Defense or VA's Under 
Secretary for Health, for preparation of 
a dose estimate in accordance with 38 
C.F.R. § 3.311(a)(2).

3.  The RO should then determine if the 
veteran was exposed to ionizing 
radiation.  If the RO determines that the 
veteran was exposed to ionizing 
radiation, the RO should undertake the 
additional development specified in 38 
C.F.R. § 3.311(b)(1).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
appellant's claim.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


